Requestor:    Hon. Wallace H. Cheney, Assis. Director/General Counsel U.S. Department of Justice Federal Bureau of Prisons Washington, DC 20534
Written by:   G. Oliver Koppell, Attorney General
You have asked us to update our 1982 response to your request for an opinion regarding extradition of Federal prisoners incarcerated at Federal correctional facilities within New York. You ask what procedures must be followed when such prisoners who are nearing the end of their Federal sentences have pending detainers from other states based upon outstanding charges, convictions, or parole or probation violations or revocations in those states. Specifically, you ask whether a prisoner in such circumstances must be brought before a New York court at the expiration of his sentence so that he has an opportunity to challenge his transfer to the requesting state, or whether he may be released directly to authorities of the state that lodged the detainer.
In 1982, in response to your inquiry, we concluded that a Federal policy not to grant a prisoner the right to challenge transfer from Federal custody to another state in connection with convictions or parole or probation violations or revocations would not violate New York law. We also concluded that the New York Criminal Procedure Law gives an inmate who is subject to extradition under the terms of the Interstate Agreement on Detainers the right to apply for a writ of habeas corpus to challenge extradition to face untried charges in a sister state.
We are aware of no changes in New York law that would require us to alter the conclusions reached in our 1982 opinion.